Opinion issued February 17, 2009
     













In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00986-CV




IN RE ALISON PICHELOUP DURKEE, Relator




Original Proceeding On Petition For Writ Of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, Alison Picheloup Durkee, seeks
relief compelling the trial court to vacate its orders quashing the depositions of Jon
Lanclos and Samantha Lanclos.   
We deny the petition for writ of mandamus.  All pending motions are overruled
as moot.   
          
Per Curiam 
 
Panel consists of Justices Jennings, Hanks, and Bland.